Daggett, J.
The only point reserved for the opinion of this Court, is, whether Sally Stocum’s deposition was properly admitted in evidence to the jury ; and the only objection to it is, that it did not tend to corroborate the testimony of Abigail Lockwood, a principal witness for the plaintiff, for which it was introduced ; and was not, therefore relevant to the point in issue. There is no doubt that if this deposition conduced, in any degree, to confirm the testimony of Abigail, it was admissible; for she, as the case finds, had been cross-examined, and impeached, by the testimony of others, though not by any impeachment of her general reputation for truth. If the testimony was proper to corroborate the testimony of Abigail, it was clearly relevant to the issue. This reduces the enquiry to a single point, and that a very narrow one.
The witness, Abigail, was attempting to account for the strange fact, that she should have concealed from the defendant, who, according to her testimony, was the father of her child, her condition, until it was made known by her delivery. The reason assigned by her, was, that she was so advised by her mother, lest he should go out of the state, and avoid process. This is a very natural account, and was proper to go to the jury. This testimony thus objected to, was proper to cor*134roborate the story of Abigail, or rather for the jury to weigh for that purpose.
It is however said, that it did not appear, that her conversation with her mother was previous to the birth of the child. It would be doing violence to the language used to suppose it otherwise. There could be no room for her concealment, nor for her mother’s advice, after that event. Then, if never before, it must have been made public. So from the frame of the deposition of her sister, it must be deemed to import, that she communicated the fact to her before the birth of her child. She speaks of her then living at home, and continuing there until after that event, and then adds: “My sister communicated the fact of her being pregnant by Betts, and that she was advised,” &c. It would be strange, if she should state this fact so, if she were then speaking of an event that had already occurred—speaking of an event too, and informing her of it, which was already well known.
But it is urged, that the deposition is silent as to the person to whom she communicated the fact. The witness said in her deposition, that it was to her mother. The fact that she was advised, was the only important fact;—by whom was quite im material. The criticism on this deposition is too refined to prevail.
The motion for a new trial, must be refused.
The other Judges were of the same opinion.
New trial not to be granted.